EXAMINER'S AMENDMENT
This Allowance is in response to Applicant’s Reply of March 7, 2022.

Claims 8 and 11-20 have been cancelled.

The cancellation of claim 17 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 103 rejection thereof.

Claims 1-7, 9, and 10 are allowed.

Claim 1 has been amended below to correct an incorrect reference to “valves” in the last line of the claim.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims:


--1. (Currently Amended) A well testing apparatus comprising: 
multiple tanks for receiving fluids; 
multiple tank manifold skids connected to the multiple tanks, wherein each of the tank manifold skids includes:
a platform;
first pipework that is mounted on the platform and cooperates with the first pipework of another tank manifold skid to enable fluid communication between the tank manifold skids via the first pipework;
second pipework that is mounted on the platform and enables fluid communication between the first pipework of the tank manifold skid and a tank, of the multiple tanks, that is connected to the tank manifold skid; and
valves mounted on the platform for controlling flow of fluids through the second pipework to the tank that is connected to the tank manifold skid; 
a pump manifold skid coupled in fluid communication with the multiple tank manifold skids, the pump manifold skid including:
an additional platform;
fluid manifolds mounted on the additional platform;
fluid transfer pumps mounted on the additional platform; and
valves mounted on the additional platform for controlling flow of the fluids between the multiple tank manifold skids and the fluid manifolds mounted on the additional platform; and 
the valves 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art of record fails to disclose or suggest a well testing apparatus that includes a control unit mounted on a platform of a pump manifold skid, wherein the control unit communicates control signals from the control unit to valves mounted on multiple manifold skids as recited in the claimed combination.  

Regarding claims 2-7, 9, and 10:  These claims are considered allowable due to their dependence on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/16/2022